T. Bryce Jones, Esq.
Jones Law Firm, P.C.
450 7th Avenue, Suite 1408
New York, NY 10123
(212) 258-0685
bryce@joneslawnyc.com

August 20, 2019

VIA ECF
Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 12C
New York, New York 10007

Re:    American E Group LLC v. LiveWire Ergogenics Inc., 18-cv-03969
       Response to Letter Motion to Substitute Attorney (Docket #164)

Dear Judge Woods:

        I am writing to express my consent to the relief Mr. Paukman is seeking in
his Letter Motion to Substitute Attorney, namely a substitution as counsel by my
firm for Third Party Defendants JSBarkats, PLLC and Sunny Joseph Barkats
(“Barkats Defendants”) in the above-referenced action and his relief as counsel of
record.

         I am hopeful that this fully resolves the issues in advance that the Court
wished addressed on the 1PM phone conference call today and thank the Court for
its attention to this matter. I apologize on behalf of all involved that counsel have
yet been unable to upload for the Court the typical substitution of counsel form
signed by both parties and the client. I will continue to endeavor to obtain Mr.
Paukman’s signature on the form proposed order.

                                              Respectfully submitted,

                                              /s/ Bryce Jones
                                              Bryce Jones




                              www.joneslawnyc.com
